Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The closest prior art is Jiang (2009/0153502) which teaches pulling a film from an array forest of aligned carbon nanotubes to form a second film of CNTs parallel to a deposited surface (see [0026]). Feng (US 2011/0052478) teaches winding a pulled carbon nanotube film around a bobbin (See figures and claims). Feng teaches pulling multiple carbon nanotube arrays from multiple different angles. However, neither reference teach pulling the CNTs continuously and linearly (See figures) around circumferential surface having a groove in a rotating body to pull and get a single yarn to form a web, and winding the CNT web around the circumferential face grooves of the rotating body, as clamed in claim 1. 

Clams 1-8 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H MILLER/Primary Examiner, Art Unit 1783